Exhibit 10.1

 

SECOND AMENDMENT TO AGREEMENT AND PLAN OF MERGER

 

This SECOND AMENDMENT dated as of August  25, 2010 (this “Second Amendment”), is
by and between Tower Bancorp, Inc., a Pennsylvania corporation (“Tower”), and
First Chester County Corporation, a Pennsylvania corporation (“First Chester”),
and amends that certain Agreement and Plan of Merger dated as of December 27,
2009 between Tower and First Chester, as amended by that certain First Amendment
to Agreement and Plan of Merger dated March 4, 2010 (as amended, the
“Agreement”).

 

WHEREAS, Section 8.1 of the Agreement provides various conditions under which
the parties may terminate the Agreement, including the failure of the parties to
consummate the Merger by September 30, 2010 (the “Closing Deadline”); and

 

WHEREAS, the Boards of Directors of Tower and First Chester have determined that
it is in the best interests of their respective companies to amend the Agreement
as set forth herein to extend the Closing Deadline.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:

 

1.             Amendment of the Agreement.  Section 8.1(c) of the Agreement is
hereby amended to read in its entirety as follows:

 

by either Tower or First Chester if the Merger shall not have been consummated
on or before November  20, 2010; unless the failure of the Closing to occur by
such date shall be due to the failure of the party seeking to terminate this
Agreement to perform or observe the covenants and agreements of such party set
forth herein;

 

2.             Provisions of Agreement; Counterparts.

 

This Second Amendment shall be part of the Agreement and the provisions of the
Agreement as amended hereby shall be applicable to this Second Amendment. 
Except as specifically provided in this Second Amendment and as the context of
this Second Amendment otherwise may require to give effect to the intent and
purposes of this Amendment, the Agreement shall remain in full force and effect
without any other amendments or modifications.  This Second Amendment may be
executed in counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Tower Bancorp, Inc. and First Chester County Corporation
have caused this Second Amendment to be executed and delivered by their
respective officers thereunto duly authorized as of the date first above
written.

 

ATTEST:

 

TOWER BANCORP, INC.

 

 

 

 

 

 

 

/s/ Carl Lundblad

 

By:

/s/ Andrew S. Samuel

Secretary

 

 

Andrew S. Samuel

 

 

 

Chairman, President & CEO

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

ATTEST:

 

FIRST CHESTER COUNTY CORPORATION

 

 

 

 

 

 

 

/s/ John B. Waldron

 

By:

/s/ John A. Featherman, III

Secretary

 

 

John A. Featherman, III

 

 

 

Chairman, President & CEO

 

 

 

(SEAL)

 

 

 

--------------------------------------------------------------------------------